Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022, that includes a response to the Final Office Action mailed September 21, 2022, has been entered. Claims 1 and 7-9 have been amended; claims 2-6 and 12-19 have been canceled; and no claims have been newly added. Claims 7-11 have been withdrawn. Claims 1 and 7 are currently under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Claim 13 has been canceled. Therefore, the 35 USC 112(a) rejection of claim 13 presented in the Final Office Action mailed September 21, 2022 is hereby withdrawn.  
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 13 has been canceled. Therefore, the 35 USC 112(b) rejection of claim 13 presented in the Final Office Action mailed September 21, 2022 is hereby withdrawn.
Abstract
The abstract of the disclosure remains objected to for the following reasons:
1. The abstract should inform the reader of the key technical aspects of the invention which are new to the art to which the invention pertains. 
2. The abstract, as now amended, discloses that the invention relates to a “ready-to-use preservative-free” formulation. There should be a comma between “ready-to-use” and “preservative-free”. Moreover, Applicant appears to have filed two different versions of the abstract on November 10, 2022, one in which the phrase “preservative-free” includes a dash, and another in which the phrase does not include a dash. 
3. More importantly, a “preservative-free” formulation is not a key aspect of the invention clearly contemplated at the time of filing the present application. The original specification and claims say nothing at all about “preservative-free”. On the contrary, the original specification not only expressly teaches that preservatives can be included, and enumerates specific suitable preservatives, but the specification also discloses that in a preferred embodiment of the invention, preservatives are included. Hence, any mention of a “preservative-free” formulation in the abstract is inappropriate as this is not a key technical aspect of the invention contemplated at the time of filing, and would seem to conflict with the broader theme of the actual disclosure of the invention, i.e. that the formulation can and preferably does contain a preservative. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 7-9 are objected to because of the following:  
1. In claim 1 as now amended, contains the phrase “a ready-to-use preservative-free liquid parenteral formulation” which completely lacks required punctuation. Applicant is advised to add the appropriate commas.
2. Claims 7-9 contain improper status identification. Each of these claims has been amended, and thus should properly be identified accordingly as e.g. “Withdrawn, Currently Amended” or “Currently Amended, Withdrawn”. 
3. In claim 7, there are two distinct forms of the phrase “ready to use”, one with dashes and one without dashes. It is noted that all claims employ the phrase with dashes, and the phase should remain consistent in its presentation throughout the claim set. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Malhotra et al. (U.S. Patent Application Pub. No. 2017/0119800).
Applicant’s elected subject matter is directed to a liquid formulation comprising 20-60 mg/ml fosaprepitant dimeglumine in a 0.9% sodium chloride aqueous solution, wherein the pH is 7-11.5. 
Malhotra et al. disclose a liquid formulation comprising e.g. about 49 mg/ml fosaprepitant dimeglumine in a 0.9% sodium chloride aqueous solution; wherein the pH is about 7.2 (see abstract; paragraphs 0008, 0021, 0024, 0027, 0041, 0045; 0071, 0093, 0097, 0099, examples 2 and 3). 
It is noted that Malhotra et al. disclose that each of the formulations of Examples 2 and 3 is diluted by adding 5 ml 0.9% sodium chloride (i.e. normal saline) to the vial (see paragraphs 0093, 0097, 0099). While it is understood that the resulting composition made in the vial is added to a bottle filled with 145 ml of normal saline for infusion, the composition in the vial thus anticipates the instantly claimed composition. The intended use of the composition in the vial and the claimed composition, i.e. add to a bottle of 145 ml normal saline vs. directly administer to a subject, may be different but the composition is the very same. 
Further, Malhotra et al. disclose that their fosaprepitant dimeglumine formulation is storage stable at 2-8C, or 0-60C, for (at least) a period of 6 months with no significant increase in impurities, including aprepitant (pargraphs 0021, 0071; Figure 1). 
Therefore, Malhotra et al. anticipate the instantly claimed subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (U.S. Patent Application Pub. No. 2017/0119800).
Applicant Claims
Applicant’s elected subject matter is directed to a liquid formulation comprising 20-60 mg/ml fosaprepitant dimeglumine in a 0.9% sodium chloride aqueous solution, wherein the pH is 7-11.5. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Malhotra et al. disclose a liquid formulation comprising e.g. about 49 mg/ml, or about 0.5-200 mg/ml, fosaprepitant dimeglumine, and a vehicle, e.g. 0.9% sodium chloride, i.e. normal saline; wherein the pH is e.g. 7.2, or preferably 7-9 (see 0008, 0021, 0024, 0027, 0041, 0045; 0071, 0093, 0097, 0099, examples 2 and 3). 
Further, Malhotra et al. disclose that their fosaprepitant dimeglumine formulation is storage stable at 2-8C, or 0-60C, for (at least) a period of 6 months with no significant increase in impurities, including aprepitant (pargraphs 0021, 0071, Figure 1).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Malhotra et al. do not anticipate verbatim a “ready-to-use” composition having the requisite fosaprepitant dimeglumine amount in 0.9% normal saline. However, the Malhotra et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Malhotra et al., outlined supra, to devise Applicant’s presently claimed formulation. 
Malhotra et al. disclose a liquid formulation comprising e.g. about 49 mg/ml, or about 0.5-200 mg/ml, fosaprepitant dimeglumine, and a vehicle, e.g. 0.9% sodium chloride, i.e. normal saline; wherein the pH is e.g. 7.2, or preferably 7-9, and wherein the solution is for injection that is stable upon storage over prolonged periods of time. Since Malhotra et al. explicitly disclose that their formulations can be “ready-to-use” or “ready-to-dilute”, that a “ready-to-use” formulation can contain 0.5-250 mg/ml fosaprepitant dimeglumine, and that a suitable vehicle is 0.9% sodium chloride, i.e. normal saline, one of ordinary skill in the art would thus be motivated to employ 0.5-250 mg/ml fosaprepitant dimeglumine in 0.9% sodium chloride aqueous solution, with the reasonable expectation of success that the resulting formulation will be ready-to-use for injection that is stable upon storage over prolonged periods of time.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive.
i) Applicant contends, regarding the 35 USC 102 rejection, that they “specifically claim sodium chloride solution exclusively as an excipient in formulating fosaprepitant dimeglumine”, that “Malhotra…discusses a liquid formulation comprising e.g. about 49 mg/ml fosaprepitant dimeglumine in a 0.9% sodium chloride aqueous solution” and “example 2 includes…edetate disodium which acts as a stabilizer…which is different from the applicant’s claimed invention in which sodium chloride acts as a stabilizing agent”; and, moreover, “the claimed…composition…was surprisingly found to be stable for a duration of 12 months and that to without a preservative”. 
The Examiner, however, would like to point out the following:
1. The claims are actually directed to a liquid formulation consisting of fosaprepitant dimeglumine in 0.9% sodium chloride aqueous solution. While the claimed formulation “consists of” fosaprepitant dimeglumine and a 0.9% sodium chloride aqueous solution, the “sodium chloride aqueous solution” element, even if one attempts to spin it as a “single carrier” or even as a “single excipient”, is itself essentially a black box. While it can certainly be said that the “sodium chloride aqueous solution” must contain sodium chloride (in the specified amount of 0.9%) and must contain water, there are no further limitations placed on the “sodium chloride aqueous solution” and indeed the “sodium chloride aqueous solution” can contain just about anything. 
2. In other words, “a liquid formulation consisting of fosaprepitant dimeglumine in 0.9% sodium chloride aqueous solution” is far, far different from “a liquid formulation consisting of fosaprepitant dimeglumine, sodium chloride, and water; wherein the sodium chloride is present in the amount of 0.9%”. Applicant is claiming the former, but is arguing the latter. However, the arguments regarding the latter do not apply to the former. Specifically, the “sodium chloride aqueous solution”, and thus the claimed composition as a whole, does not necessarily exclude further, unrecited elements (beyond the required sodium chloride and water), such as albumin, edetate sodium, and solvents like glycerin and ethanol. Rather, these elements may certainly be found in the “sodium chloride aqueous solution”. For proof of this, one just needs to look at dependent claims 8-11. Even dependent claim 7 would strongly suggest the presence of pH adjusting agents and buffers. 
3. It is noted that Malhotra is taking the composition of example 2 and adding 5 ml of 0.9% sodium chloride, i.e. normal saline. In other words, Malhotra discloses a liquid formulation comprising the composition of paragraph [0053] plus 5 ml 0.9% sodium chloride vehicle (see paragraphs [0097] and [0099]). Whether this liquid formulation is labeled “ready-to-use” or “ready-to-dilute” is completely irrelevant. These are nothing more than intended use designations. A vial containing e.g. 49 mg/ml fosaprepitant dimeglumine in 0.9% sodium chloride aqueous solution is not patentably distinct from a vial containing 20-60 mg/ml fosaprepitant dimeglumine in 0.9% sodium chloride aqueous solution. The labels “ready-to-use” and “ready-to-dilute” are nothing more than arbitrary “intended-use”, in physical reality nothing more than a sticker on the vial which does not change the actual composition itself inside the vial. The same can be said for the label “for parenteral use”, i.e. it’s nothing more than a sticker on the vial that does not change the actual physical composition itself. Hence, while it could perhaps be said that the liquid formulation disclosed in paragraph [0099] of Malhotra and the claimed liquid formulation may be employed in a different intended use, e.g. added to a bottle of 145 ml of 0.9% sodium chloride in the Malhotra example vs. e.g. parenteral administration to a subject for the claimed composition, the actual physical composition itself is the very same. Further, from the broader disclosure of Malhotra, this composition of paragraph [0099] could in fact be labeled a “ready-to-use” composition since Malhotra broadly discloses than a “ready-to-use” composition can contain 0.5-200 mg/ml fosaprepitant dimeglumine, and that the vehicle can be 0.9% sodium chloride (i.e. normal saline). 
4. The claimed composition does not necessarily exclude sodium edetate. Moreover, if the 0.9% sodium chloride is acting as a “stabilizer” in the claimed composition, the 0.9% sodium chloride must also be acting as a “stabilizer” in the Malhotra composition, even if Malhotra does not mention this effect or even knew about it. 
5. Applicant cannot overcome a prior art rejection under 35 USC 102 with “unexpected results” or any other secondary considerations. 
ii) Applicant contends, regarding the 35 USC 103 rejection, that “Malhotra…discloses that stabilized liquid composition can include excipients like stabilizer, solubilizer, pH adjusting agent and vehicle”, and thus “the cited prior art does not suggest or motivates the use of one excipient for formulation of…fosaprepitant dimeglumine”.  
The Examiner, however, would like to point out the following:
1. Malhotra is not limited to the examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and non-preferred embodiments. 
2. The response provided to the argument in part i), supra, related to the 35 USC 102 rejection is also applicable in many ways to the present argument here. Again, as noted, supra, the claims are actually directed to a liquid formulation consisting of fosaprepitant dimeglumine in 0.9% sodium chloride aqueous solution. While the claimed formulation “consists of” fosaprepitant dimeglumine and a 0.9% sodium chloride aqueous solution, the “sodium chloride aqueous solution” element, even if one attempts to spin it as a “single carrier” or even as a “single excipient”, is itself essentially a black box. While it can certainly be said that the “sodium chloride aqueous solution” must contain sodium chloride (in the specified amount of 0.9%) and must contain water, there are no further limitations placed on the “sodium chloride aqueous solution” and indeed the “sodium chloride aqueous solution” can contain just about anything. 
3. In other words, “a liquid formulation consisting of fosaprepitant dimeglumine in 0.9% sodium chloride aqueous solution” is far, far different from “a liquid formulation consisting of fosaprepitant dimeglumine, sodium chloride, and water; wherein the sodium chloride is present in the amount of 0.9%”. Applicant is claiming the former, but is arguing the latter. However, the arguments regarding the latter do not apply to the former. Specifically, the “sodium chloride aqueous solution”, and thus the claimed composition as a whole, does not necessarily exclude further, unrecited elements (beyond the required sodium chloride and water), such as albumin, edetate sodium, and solvents like glycerin and ethanol. Rather, these elements may certainly be found in the “sodium chloride aqueous solution”. For proof of this, one just needs to look at dependent claims 8-11. Even dependent claim 7 would strongly suggest the presence of pH adjusting agents and buffers.
For the foregoing reasons, the prior art rejections are hereby maintained.
Conclusion
No claims are allowed. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617